On the 28th day of October, 1907, judgment was rendered against the defendant. The record was not filed in this court until December 3, 1908. Under the law in force at the date of the rendition of the judgment in this case, it was necessary that an appeal, in a criminal case, should be taken within one year after the date of the judgment. This time having expired before the record in this case was filed in this court, we are without jurisdiction to consider the case. Boneparte v. United States,ante, p. 345, 106 P. 347, If a defendant can file a record in this court after the time for perfecting the appeal has expired, there would be no limit to the time in which an appeal could be perfected.
The appeal is therefore dismissed.
DOYLE and OWEN, JUDGES, concur.